Citation Nr: 1020494	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-19 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for wedge compression 
deformity at L1 (Scheuermann's kyphosis) with degenerative 
lumbar disc disease.

2.  Entitlement to service connection for spinal stenosis.

3.  Entitlement to service connection for a bilateral leg 
disorder (claimed as sharp pains and cramping).

4.  Entitlement to service connection for a bilateral foot 
disorder (claimed as numbness and pain).

5.  Entitlement to service connection for a bilateral hip 
disorder.

6.  Entitlement to an initial disability rating in excess of 
30 percent for a dysthymic disorder. 

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005, May 2006, November 
2008, and November 2009 rating determinations of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska.

The issue of entitlement to service connection for wedge 
compression deformity at L1 (Scheuermann's kyphosis) with 
degenerative lumbar disc disease was remanded by the Board in 
August 2009 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there 
was substantial compliance with its remand; thus, it may 
proceed with a decision at this time.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran had previously requested a personal hearing 
before the Board.  He withdrew such request, however, by 
letter received in February 2010.  See 38 C.F.R. § 20.702(e) 
(2009).



FINDINGS OF FACT

1.  The competent evidence does not show that a wedge 
compression deformity at L1, also known as Scheuermann's 
kyphosis, was aggravated by the Veteran's active duty 
service.  

2.  The competent evidence does not show that multilevel 
degenerative lumbar disc disease and/or spinal stenosis 
manifested during the Veteran's active duty service; the 
evidence also does not indicate that either of these 
disorders are otherwise related to his military service.

3.  The competent evidence does not show that a chronic 
bilateral leg disorder manifested during the Veteran's active 
duty service; the evidence also does not indicate that any 
current bilateral leg disorder, including radiculopathy of 
the lower extremities, is otherwise related to his military 
service.

4.  The competent evidence does not show that a chronic 
bilateral foot disorder manifested during the Veteran's 
active duty service; the evidence also does not indicate that 
any current bilateral foot disorder, including peripheral 
neuropathy, is otherwise related to his military service.

5.  The competent evidence does not show that the Veteran has 
a current bilateral hip disorder.

6.  The Veteran's dysthymic disorder has been manifested 
throughout this appeal by symptomatology resulting in 
occupational and social impairment with deficiencies in most 
areas, including suicidal ideation, near-continuous 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control, 
difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.

7.  The competent evidence of record demonstrates that the 
Veteran's service-connected dysthymic disorder renders him 
unable to secure or follow substantially gainful employment.

CONCLUSIONS OF LAW

1.  A wedge compression deformity at L1 (Scheuermann's 
kyphosis) with degenerative lumbar disc disease was not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2009).  

2.  Spinal stenosis was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

3.  A bilateral leg disorder (claimed as sharp pains and 
cramping) was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

4.  A bilateral foot disorder (claimed as numbness and pain) 
was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

5.  A bilateral hip disorder was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

6.  The criteria for a 70 percent disability rating for a 
dysthymic disorder have been met for this entire appeal.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2009).

7.  The criteria for TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16, 4.19 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Initially, the Board notes that it is granting the full 
benefit sought on appeal with respect to the issue of 
entitlement to TDIU.  Thus, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the VCAA.  The Board will therefore only consider whether VA 
has fulfilled its duties to notify and assist with respect to 
the service connection and increased rating claims decided 
herein.

Review of the claims file reflects that the Veteran was sent 
letters in October 2005 and March 2006 which satisfied VA's 
duty to notify requirements for his claim of service 
connection for wedge compression deformity of L1 with 
degenerative lumbar disc disease.  See generally Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Similarly, a letter 
sent to the Veteran in April 2007 provided notice in 
accordance with the VCAA as his claim for service connection 
for a dysthymic disorder, including the evidence and 
information necessary to establish an initial disability, 
i.e., the downstream issue presently on appeal.  Finally, an 
August 2009 letter satisfied VA's duty to notify requirements 
as to the issue of service connection for spinal stenosis and 
claimed bilateral foot, leg, and hip disorders.  

With the exception of the March 2006 letter, all of the 
aforementioned notice letters were sent to the Veteran prior 
to the initial adjudication of the corresponding claim.  
Thus, there is no timing error as to these letters.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  To the 
extent that the March 2006 letter, which contained notice as 
to the information and evidence necessary to establish a 
disability rating and effective date should service 
connection be awarded for wedge compression deformity of L1 
with degenerative lumbar disc disease, the Veteran was 
provided ample opportunity to meaningfully participate in the 
adjudicatory process and, following the issuance of the March 
2006 letter, the entire record was reviewed and this claim 
was readjudicated in a May 2006 statement of the case.  Under 
these circumstances, there is no prejudice in the Board 
proceeding with the current appeal.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records that 
pertain to his claims on appeal.  The Veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding these claims.

In accordance with the Board's August 2009 remand directives, 
the Veteran was afforded a VA examination in conjunction with 
his claim for service connection for a spinal disorder.  Such 
examination also evaluated the nature of his leg and foot 
complaints and provided an opinion as to the etiology of any 
current disorder(s).  The September 2009 VA examination 
reflects that the examiner not only performed a 
contemporaneous physical examination of the Veteran, but also 
reviewed the claims file, including the service treatment 
records prior to providing an opinion as to the etiology of 
any current back, leg, or foot disorders.  Moreover, as 
discussed in more detail below, the opinions provided are 
supported by an explanation which makes reference to specific 
facts found in the record and utilizes general medical 
principles in reaching a conclusion.  As such, the September 
2009 VA examination is adequate for rating purposes and there 
has been substantial compliance with the August 2009 remand 
directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided a VA examination in October 
2008 for the specific purpose of evaluating the nature, 
severity, and etiology of his dysthymic disorder.  The 
examination report reflects that the Veteran's entire claims 
file was reviewed in conjunction with the contemporaneous 
examination.  Additionally, all relevant and pertinent 
findings were reported, including information specific to the 
applicable diagnostic criteria and the functional impact of 
his dysthymia on his daily life and employment.  As such, the 
Board finds that the Veteran was provided with an examination 
that is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009). 

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.  

Other Due Process Considerations

Prior to this appeal being recertified to the Board in 
February 2010, additional medical evidence and argument was 
received by the Veteran in January 2010 without a waiver of 
review by the agency of original jurisdiction (AOJ); no 
supplemental statement of the case was issued.  The Board has 
carefully reviewed this evidence and notes that it is, in 
fact, duplicative of evidence previously of record.   
Therefore, it is not "pertinent" as defined at 38 C.F.R. § 
20.1304(c) (2009), and a remand for AOJ consideration is not 
required.






Analysis

I. Service Connection

The Veteran has claimed entitlement to service connection for 
a number of disorders which he contends are the result of 
physical stress incurred during training while serving on 
active duty.  In statements submitted during this appeal, he 
asserts that a developmental defect of his spine, diagnosed 
as Scheuermann's kyphosis, was aggravated by activities 
associated with Basic Training, such as running and hiking 
with full backpacks.  See, e.g., Substantive Appeal received 
in June 2006.  Similarly, he insists that the problems in his 
hips, legs, and feet developed during service as a result of 
these activities.  Id.  As discussed in more detail below, 
the Board finds that a preponderance of the evidence is 
against each of the Veteran's claims, and as such, service 
connection is not warranted for any of these disorders.  

Pertinent VA law and regulations provide that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  
Generally, this requires (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  
Alternatively, service connection may be established either 
by showing that a chronic disability or disease was incurred 
during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and 
there is evidence of continuity of symptomatology which 
supports a finding of chronicity since service.  38 C.F.R. 
§ 3.303(b).  

Bilateral Hip Disorder

Initially, the Board observes that current medical evidence 
demonstrates that the Veteran has the following chronic 
disorders: residuals of Scheuermann's kyphosis; multilevel 
degenerative lumbar disc disease; spinal stenosis; bilateral 
lower extremity radiculopathy; and peripheral neuropathy.  
Although there is evidence of contemporaneous complaint of 
radiating pain in the bilateral hip and buttock area, there 
is no competent medical diagnosis of a current hip disorder 
in the record.  The Board acknowledges that the Veteran, as a 
lay person, is competent to describe that he experiences pain 
in his hips.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  Such lay 
evidence, however, is not sufficient to show that he has a 
current hip disorder.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. 
Cir. 2001).  Thus, to the extent that the Veteran has no 
current bilateral hip disorder, service connection may not be 
granted for this claim.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Spinal Disorders 

Turning to spinal disorders, the Veteran's service treatment 
records are silent for any mention of back problems at 
enlistment.  Similarly, there is no contemporaneous evidence 
of back complaints during service.  In fact, the Veteran 
expressly denied any history of back trouble at his May 1970 
separation examination.  Nevertheless, it appears that the 
Veteran entered service with a developmental disease, namely, 
Scheuermann's kyphosis.  See 38 C.F.R. § 3.303(c).  In this 
regard, current medical evidence reflects that he has been 
diagnosed with Scheuermann's kyphosis and, according to 
literature submitted by the Veteran, this defect of the lower 
back arises during adolescence as a result of irregularities 
in the endplates of the vertebral bodies.  See Information 
from Back.com and Spine-health.com received in June 2006; see 
also Dorland's Illustrated Medical Dictionary, 1333 and 1663 
(30th ed. 2003).

Acknowledgement of the Veteran's developmental disease is 
relevant to the instant appeal because, while the Board need 
not determine whether Scheuermann's kyphosis manifested 
during the Veteran's active duty service due to clear and 
unmistakable evidence that it preexisted service, it must 
consider whether such developmental disease was aggravated by 
service.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306 
(2009).  Additionally, it must consider whether his remaining 
spinal disorders, multilevel degenerative lumbar disc disease 
and/or spinal stenosis, which were diagnosed many years post-
service, are somehow related to military service.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 C.F.R. § 3.306.  As discussed below, the 
competent and probative evidence of record fails to support a 
finding that the Veteran's Scheuermann's kyphosis underwent 
an increase in disability during service; thus, no discussion 
as to the latter issue is necessary.  

The Veteran has submitted evidence from two medical providers 
in support of his claim that his current back problems are 
the result of his military service.  The first is a notation 
from a VA primary care physician, dated in January 2006, 
indicating that the Veteran's back pain "may have been 
worsened by activity in military as well as his other jobs."  
Also of record is a December 2006 letter from a private 
primary care physician, Dr. J.K.B., which notes that the 
Veteran has a known history of Scheuermann's kyphosis and 
chronic back pain and that he reported this was aggravated 
during service.  Dr. J.K.B. indicated that he had reviewed 
the Veteran's service treatment records which, as discussed 
above, were silent for back complaints.  However, the Veteran 
described that he was unable to finish long hikes while 
carrying heavy packs and had to be transported back to the 
base by truck.  Based on this history, Dr. J.K.B. opined that 
"there is at least a 50 percent chance that [the Veteran's] 
current back condition Scheuermann's disease was aggravated 
by his military service."  

The Board has given due consideration to both of these 
opinions, but concludes that they lack any significant 
probative value as to the issue of whether the Veteran's 
current back problems, including residuals of Scheuermann's 
kyphosis, multilevel degenerative lumbar disc disease, and 
spinal stenosis, are the result of an event, injury, or 
disease related to service.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  
With respect to the January 2006 opinion, it is held not to 
be probative to the instant appeal because it consists of 
nothing more than a bare conclusion without any explanation 
as to how the Veteran's back was aggravated by service.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  As for the 
private medical opinion, Dr. J.K.B. appears to have based his 
opinion regarding aggravation of Scheuermann's kyphosis 
solely on the Veteran's history of having difficulty 
completing long hikes during service due to back problems.  
As discussed below, the Board does not find this history to 
be credible and Dr. J.K.B.'s opinion is therefore rendered 
incredible.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
302 (2008); Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).

The Board acknowledges that the Veteran is competent to relay 
chronic back symptoms since service as well as provide 
evidence regarding his experiences during service (i.e., 
difficulty completing hikes).  See Jandreau, 492 F.3d at 
1377; Layno, 6 Vet. App. at 469.  However, such statements 
are still subject to a credibility analysis.  See Hayes, 5 
Vet. App. at 69-70.  And as discussed below, the Board finds 
that the evidence of record overwhelmingly contradicts the 
Veteran's more recent assertions regarding the onset and 
nature of his back problems during and since service.  

As previously noted, the Veteran's service treatment records 
are silent for any complaints regarding back problems.  While 
not dispositive of the fact that the Veteran did not 
experience back problems during service, see Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board finds it 
incredible that he would not seek any treatment for his back 
during service if he was unable to complete basic physical 
training requirements.  The Board acknowledges the Veteran's 
contentions that his complaints of foot problems during 
service, and diagnosis of tendonitis, actually referred to 
his back problems.  E.g., Veteran's Statement received in 
January 2010.  However, service treatment records clearly 
show that he was evaluated for complaints of pain in his 
right tendon without any mention of back problems.  
Additionally, there was no indication that his tendon 
complaints were related to physical training such as 
completing hikes; specific injury was denied.  The Veteran 
was later given an opportunity to mention any back problems 
on his January 1970 separation examination, but expressly 
denied a history of any difficulties.  

In addition to a lack of contemporaneous evidence of problems 
during service, the history provided by the Veteran in post-
service contemporaneous treatment records directly 
contradicts any assertions of back problems which began 
during active duty service.  In this regard, the Veteran did 
not begin to complain of chronic back pain until after a 
work-related injury in January 2000.  Private treatment 
records show that he reported an onset of chronic back pain 
beginning in May 2000, approximately four months after he 
fell on the ice at work.  E.g., Dr. D.R.R. Treatment Report 
dated in December 2000.  Moreover, when evaluated by a 
private physician in December 2001, he expressly denied any 
history of injury to his spine or extremities prior to the 
January 2000 incident.  

In addition to the above opinions, the record contains an 
October 2006 private treatment record which notes that the 
Veteran indicated a belief that a lot of his back symptoms 
are the result of his "many years" in the military.  The 
record indicates that, following a discussion between the 
physician's assistant and orthopedic physician, Dr. D.R.R., 
it was their collective opinion that "there is less than a 
51 percent chance that [his back problems are] due to the 
military."  Despite the somewhat negative tone of this 
opinion, it still provides for a fifty percent probability 
that the Veteran's back problems are due to service.  Thus, 
the Board has considered it as evidence favorable to the 
Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009) (reasonable doubt as to an issue 
relevant to the determination will be resolved in favor of a 
veteran).

Although this evidence may be favorable to the Veteran's 
claim, it is not probative to the current determination.  In 
this regard, the opinion that there is at least a fifty 
percent probability of a causal relationship was based upon 
the Veteran reporting a history of "many years in the 
military" which implies many years of strenuous physical 
activity related to serving on active duty.  A review of his 
separation document, however, reveals that the Veteran served 
only on active duty for seven months.  Therefore, to the 
extent that the October 2006 opinion is based upon a false 
history, it cannot be relied upon to award service 
connection.  See Coburn, 19 Vet. App. at 432; see also 
Nieves-Rodriguez, 22 Vet. App. at 302; Kowalski, 19 Vet. App. 
at 179.

Absent any competent and probative evidence that the Veteran 
experienced chronic back problems during and since service, 
service connection is warranted only if there is evidence 
establishing a causal relationship between a present spinal 
disorder and service.  See 38 C.F.R. § 3.303.  As discussed 
above, the medical evidence submitted by the Veteran in 
support of his contentions is not probative as to this 
determination.  Furthermore, his own lay statements regarding 
aggravation of Scheuermann's kyphosis and/or a relationship 
between his degenerative lumbar disc disease, spinal 
stenosis, and military service cannot be accepted as 
competent evidence because information regarding the etiology 
of his current back problems is not of the sort that a lay 
person is capable of providing without an understanding of 
basic medical principles which clinicians possess.  See 
Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469.  

As the Board is prohibited from making its own conclusions 
regarding etiology, see Colvin v. Derwinski, 1 Vet. App. 171 
(1991), it must rely on the only competent and probative 
evidence of record which directly addresses the issues of 
whether the Veteran's Scheuermann's kyphosis was aggravated 
by service and whether multilevel degenerative disc disease 
and/or spinal stenosis are related to service, namely, the 
September 2009 VA examination report.  This report contains 
an opinion from a VA physician that it is less likely that a 
current spine disorder is due to the Veteran's military 
service; there is also an opinion that there is no evidence 
that Scheuermann's kyphosis was in any way aggravated by 
service.  The examination report reflects that this opinion 
is based upon a complete review of the Veteran's claims file 
as well as a contemporaneous examination.  With regard to the 
former evidence, the physician noted that there was no 
evidence of complaints during service or for many years after 
service, and that that when the Veteran did present for 
treatment it was after a work-related back injury.  It is 
evident that the Veteran's lay assertions were also 
considered, but the VA physician found the fact that the 
Veteran did not develop complaints significant enough to seek 
treatment until 2000 despite many years of post-service 
manual labor to be more compelling evidence regarding the 
true onset of his symptoms.  The Board will rely heavily on 
the September 2009 opinion in determining whether the 
Veteran's Scheuermann's kyphosis was aggravated by service 
and whether multilevel degenerative disc disease and/or 
spinal stenosis are related to service because this opinion 
is based on an accurate and complete history of the Veteran 
and provides a rationale which reflects application of 
medical principles to the specific facts found in the record.  
See Nieves-Rodriguez, 22 Vet. App. at 304; see also Hayes v. 
Brown, 5 Vet. App. at 69-70.

In sum, it appears that the Veteran entered service with a 
developmental disease of the spine, but that such disease did 
not undergo any increase in severity during service as 
evidenced by a lack of contemporaneous complaint or credible 
post-service evidence of in-service aggravation.  
Additionally, a preponderance of the evidence is against 
finding that any other current back disorder, including 
degenerative lumbar disc disease and spinal stenosis, is 
related to the Veteran's military service as the competent 
and probative evidence indicates that these disorders did not 
develop until after many years of post-service physical labor 
and a January 2000 work-related injury.  As previously 
mentioned, the Board relied more on the contemporaneous 
evidence of record in making its determination, including lay 
evidence contained within past medical evidence, rather than 
statements made since the Veteran filed his October 2005 
claim, because of the numerous inconsistencies previously 
discussed above.  See Caluza v. Brown, 7 Vet. App. 498, 511-
12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) 
(in evaluating the evidence of record, and weighing the 
credibility of the appellant's lay statements, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  

In reaching the above conclusion, the benefit of the doubt 
doctrine was considered.  However, this doctrine is not for 
application as a preponderance of the evidence is against 
this claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Bilateral Legs and Feet

In addition to his claimed back and hip disorders, the 
Veteran contends that he is entitled to service connection 
for a bilateral foot disorder, described in his July 2009 
claim as "sharp pains in both feet" with "loss of feeling 
and numbness" in the feet and toes, and a bilateral leg 
disorder, described as pain and cramping in the legs.  In 
statements submitted throughout this appeal, he contends that 
his foot and leg problems were initially treated during 
service.  E.g., Veteran's Statement received in January 2010.  

As noted above, current medical evidence reflects that the 
Veteran has been diagnosed with bilateral lower extremity 
radiculopathy and peripheral neuropathy of the feet.  
Initially, the Board observes that service treatment records 
are silent for any diagnosis of either of these disorders.  
There is, however, evidence that he was seen on three 
occasions between January and February 1970 for complaints of 
right tendon pain which had been intermittent since basic 
combat training.  Initial examination was negative for any 
physical findings, but a subsequent examination found mild 
tendonitis.  A follow-up treatment record dated in February 
1970 indicates that Achilles tendonitis was not found on 
examination.  The Veteran underwent a separation examination 
in May 1970 in which no clinical abnormalities of the lower 
extremities and feet were noted, though a subjective history 
of foot trouble and cramps in legs was reported.  

The competent evidence, as discussed above, does not indicate 
that the Veteran was diagnosed with a chronic bilateral leg 
and/or foot disorder during active duty service.  However, 
the fact that he reported a subjective history of foot 
trouble and cramps in his legs at separation tends to support 
lay assertions of continuity of leg and foot symptomatology 
since service which, in turn, might support a finding of 
chronicity during service.  See 38 C.F.R. § 3.303(b).  

Unfortunately, the competent and credible evidence of record 
does not establish chronic leg and foot problems since 
service.  Similar to his claimed back problems, the Board 
finds that statements made by the Veteran in conjunction with 
this appeal differ greatly from those found in the 
contemporaneous evidence of record, thereby calling into 
question the credibility of these more recent statements.  
See Caluza, 7 Vet. App. 498 at 511-12.  In this regard, 
treatment records dated in November 2000 show that the 
Veteran's complaints of leg pain coincided with the onset of 
his low back pain.  As for his foot pain and numbness, 
November 2001 private treatment records clearly indicate that 
these symptoms are of new onset.  

The Board acknowledges that the Veteran may have been 
experiencing foot and leg symptoms at the time of his 
separation examination.  However, any assertion that such 
symptoms remained chronic through the present day and are the 
basis for his currently diagnosed radiculopathy and 
peripheral neuropathy is not supported by the contemporaneous 
lay evidence of record.  Since the contemporaneous lay 
evidence was made prior to any claim for compensation, the 
Board will rely on these statements as providing a more 
accurate and complete history.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (noting that contemporaneous evidence has 
greater probative value than history as reported by the 
veteran); see also Hayes, 5 Vet. App. at 69-70.  

Although the Board concludes that a chronic foot or leg 
disorder, including radiculopathy and peripheral neuropathy, 
did not manifest during the Veteran's active duty service, 
service connection may still be warranted if it can be shown 
that a causal relationship exists between either disorder and 
active duty service.  Shedden, 381 F.3d at 1167; 38 C.F.R. 
§ 3.303(d).  As discussed in more detail below, the competent 
evidence fails to show that any such relationship exists.  

As noted above, the Veteran was seen for complaints of right 
tendon pain during service which apparently resolved 
clinically prior to his separation in May 1970.  The first 
evidence of a chronic foot disorder is not until November 
2001 when the Veteran was diagnosed with bilateral foot 
paresthesias.  Similarly, the first evidence of a chronic leg 
complaints is in November 2000 when the Veteran complained of 
low back pain radiating to his posterior thighs.  Eventually, 
he was diagnosed by a private orthopedic physician with 
bilateral L-5 leg pain.  E.g., September 2009 VA Examination 
Report (diagnosed with bilateral lower extremity 
radiculopathy).  Since the Board has found the Veteran's more 
recent lay assertions regarding chronic symptomatology since 
service not to be credible, the evidence showing an absence 
of chronic leg and foot problems for many years after service 
weighs against a finding that his current disorders are 
causally related to service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), aff'g sub nom. Maxson v. West, 
12 Vet. App. 453, 459 (1999).

Moreover, the Board cannot accept the Veteran's lay 
assertions of a causal relationship as competent evidence 
because this determination requires medical expertise and 
knowledge which he does not possess.  See Jandreau, 492 F.3d 
at 1377; Layno, 6 Vet. App. at 469.  In the instant appeal, 
the Board finds both the contemporaneous medical evidence and 
the September 2009 VA opinion to be probative as to the issue 
of whether bilateral lower extremity radiculopathy and 
peripheral neuropathy are related to service.  

With respect to the latter evidence, the September 2009 VA 
physician, having reviewed the claims file and examined the 
Veteran, concluded that his current foot complaints, 
described as numbness, decreased sensation, tingling, and 
paresthesias, are consistent with diabetic peripheral 
neuropathy and not a chronic foot disorder that is related to 
military service.  Such finding appears consistent with the 
Veteran's contemporaneous primary care treatment records 
which note a history of non-insulin dependent diabetes 
mellitus with neuropathy.  Dr. J.K.B. Treatment Records dated 
in June 2002 and March 2003.  As for the Veteran's chronic 
leg complaints, the September 2009 VA physician found that 
his current problems were not related to in-service problems 
with tendonitis, but instead represented radiculopathy 
associated with his nonservice-connected lumbar spine 
disorder.  In reaching this conclusion, the examiner 
indicated that there was no evidence of any chronic or 
ongoing complaints of lower extremity problems following 
service and that the first evidence of symptoms was not until 
after his first work-related injury.  

As above, the Board finds the conclusions of the September 
2009 VA physician to be of significant probative value with 
regard to the issue of etiology because they are based on a 
complete review of his claims file and are accompanied by a 
rationale which reflects application of medical principles to 
the specific facts found in the record.  See Nieves-
Rodriguez, 22 Vet. App. at 304; see also Hayes, 5 Vet. App. 
at 69-70.

The remaining evidence of record does not contain any 
information that suggests the Veteran's current bilateral leg 
and foot disorders had their origins in service.  Thus, with 
consideration of the fact that there is a lack of in-service 
evidence of a chronic foot or leg disorder, an absence of any 
assertion of problems and/or complaints for a number of years 
post-service, and no competent evidence linking the Veteran's 
post-service radiculopathy and peripheral neuropathy to his 
military service, to include in-service complaints of right 
tendon pain, the Board finds that a preponderance of the 
evidence is against service connection for these claimed 
disorders.  

In reaching the above conclusion, the benefit of the doubt 
doctrine was considered.  However, this doctrine is not for 
application as a preponderance of the evidence is against 
this claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Increased Rating

The Veteran was awarded service connection for dysthymia by 
rating decision dated in November 2008 and assigned a 30 
percent disability rating effective March 12, 2007.  He 
perfected an appeal as to the initial disability rating 
assigned, and this issue is now before the Board on appellate 
review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  It has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Finally, this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of 
the remote clinical history and findings pertaining to the 
disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2009).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

The Veteran's dysthymic disorder is evaluated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2009).  Under that 
diagnostic code, a 30 percent disability rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted when 
there is total occupational and social impairment, due to 
such symptoms as: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The Board has reviewed the medical and lay evidence of record 
and concludes that the Veteran's dysthymic disorder is of 
sufficient severity to meet the schedular criteria for a 70 
percent disability rating, and no more, throughout this 
appeal.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  As discussed in more detail below, 
his service-connected disability is productive of 
symptomatology which prevents him from obtaining and 
maintaining substantially gainful employment; there is also 
evidence of fairly severe social impairment.  While such 
evidence is suggestive of a very severe disability picture, 
his dysthymia is not of such severity as to cause total 
social and occupational impairment, thereby warranting a 100 
percent schedular rating.  

Initially, the Board notes that the record contains 
relatively little medical evidence pertaining to evaluation 
of and/or treatment for dysthymia.  With respect to the 
latter, there is no indication that the Veteran has ever 
received mental health treatment for his service-connected 
disability.  Rather, an April 2009 VA primary care note 
reflects that he expressly declined such treatment following 
a positive depression screen.  Other than the Veteran's own 
lay statements, which have been carefully considered, the 
only relevant evidence of record is an October 2008 VA 
examination and private psychological assessments dated in 
March 2007 and January 2009.  There are some significant 
differences between the assessments of the VA psychiatrist 
and the private psychologist and, in short, the private 
psychologist has concluded that the Veteran's dysthymic 
disorder has a more significant impact on his occupational 
functioning than the VA examiner.  Another significant 
difference is that the private psychologist determined that 
the Veteran has dysthymia and a generalized anxiety disorder 
(GAD); the VA examiner concluded that the Veteran did not 
meet the DSM-IV criteria for GAD.  

As for this second difference, the Board observes that the 
record is not conducive to separating out the effects of a 
dysthymic disorder and GAD.  As such, all psychiatric 
symptoms will be attributed to the service-connected 
dysthymia.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  With regard to the disparity among the examination 
reports of record, the Board will resolve any reasonable 
doubt as to the severity of the disability in favor of the 
Veteran in light of the fact that both the private 
psychologist and the VA examiner had the opportunity to 
interview and observe the Veteran prior to constructing their 
reports.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009); see also Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(describing that it is the responsibility of the rating 
specialist to reconcile the various reports into a consistent 
picture and to consider each disability from the point of 
view of the veteran working or seeking work).  

Both the private and VA examination reports reflect that the 
Veteran reports a relatively solitary existence.  In this 
regard, he was forced to stop working following a back injury 
in 1999/2000, and now spends the majority of his days 
watching television in his bedroom.  His wife of sixteen 
years is also unemployed due to disability and spends her 
days watching television, but in a different room than the 
Veteran.  According to the March 2007 private assessment, he 
has no desire to talk to people, including his family.  The 
only mention of any activity outside the home was made at the 
October 2008 VA examination where the Veteran reported that 
he occasionally leaves his house to use the computer at his 
local library.  Notably, the Veteran denied a history of 
violent behavior or homicidal thoughts, symptomatology more 
consistent with a 100 percent schedular rating, but it was 
noted in the March 2007 private assessment that he often 
verbally lashes out at others when angry or fearful.  The 
January 2009 contains confirmation from his wife that he is 
almost constantly irritable and sad.  

The above symptoms are most reflective of social functioning 
contemplated by a 70 percent disability rating.  
Specifically, the chronic depression associated with his 
dysthymic disorder affects his ability to interact socially 
both inside and outside his home, thereby affecting his 
ability to function independently, appropriately, and 
effectively within the community.  Furthermore, the fact that 
the Veteran has become so socially withdrawn following a 
physical injury shows a difficulty in adapting to stressful 
circumstances.  These findings are supported by a Minnesota 
Multiphasic Personality Inventory-2 (MMPI-2) performed in 
conjunction with the December 2006 evaluation.  Such testing 
revealed that the Veteran's dysthymic disorder results in 
significant psychological distress which is characterized by 
intense feelings of self-doubt and low morale, major anxiety 
and depression, feelings of inferiority, and a sense that his 
life is no longer worthwhile, all of which would explain the 
social behaviors observed.  

While it is clear from the above discussion that the Veteran 
is severely socially impaired, it does not appear that such 
impairment is total, and therefore more suggestive of a 100 
percent schedular disability rating.  The Board acknowledges 
that he is quite isolated socially, but there is no 
indication that he exhibits symptomatology other than severe 
depression which further affect his social functioning such 
as grossly inappropriate behavior, persistent delusions or 
hallucinations, or an inability to maintain minimum levels of 
personal hygiene.  See 8 C.F.R. § 4.130, Diagnostic Code 
9433.  Furthermore, while the Veteran admittedly has little 
interaction with his family, the evidence of record does not 
suggest that the relationships with his wife, (step)children, 
and grandchildren are extremely dysfunctional.  Finally, 
while he has endorsed suicidal thoughts throughout this 
appeal, he has never admitted to having an intent or a plan 
to carry out such thoughts.  Evidence of the latter would be 
more consistent with a 100 percent schedular rating.  

Turning to the impact of the Veteran's dysthymia on his 
occupational functioning, the Board notes that there is some 
overlap between the impact of the above-described symptoms on 
his social functioning and his occupational functioning.  In 
this regard, the Veteran's feelings of no self-worth, self-
doubt, and inferiority have a profound impact on his ability 
to effectively obtain employment.  This was specifically 
noted in the January 2009 private psychological assessment in 
the sense that the Veteran's "anxiety and depression will 
prevent him from leaving the house to even carry out an 
employment interview."  It was also explained that even if 
he was able to obtain employment, these symptoms would 
"prevent him from ... understand[ing] and follow[ing] simple 
instructions or interact[ing] with others."  Along these 
same lines, the October 2008 VA examiner indicated that the 
Veteran's dysthymia would "likely cause some intermittent 
periods of inability to perform occupational tasks if he were 
to attempt to gain full employment."  

As far as any evidence that the Veteran experiences symptoms 
which would profoundly impact his ability to function in an 
occupational setting, there is no indication that he has ever 
experienced symptoms such as disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name, or an inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  Certainly a person that exhibits such 
symptomatology would have an almost total inability to 
function in any occupation.  In the Veteran's case, such 
symptoms are not present and the major limiting factor for 
employment, depression and anxiety, appears only to prevent 
him from desiring, seeking, and consistently attending 
employment.  In the absence of any of these other cognitive 
or psychological impairments, the Veteran cannot be said to 
have "total" occupational impairment as contemplated by a 
100 percent schedular disability rating.   

Further support of the 70 percent disability assigned herein 
are the Global Assessment of Functioning (GAF) scores of 
record.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  In the present case, the private psychological 
assessments reflect a GAF score of 42, which is indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS [hereinafter DSM-IV], 46-7 
(Am. Psychiatric Ass'n 4th ed.) (1994).  The Board 
acknowledges that the October 2008 contains a GAF score of 
62, which is indicative of more mild to moderate symptoms.  
Id.  However, as previously discussed, the Board finds both 
GAF scores to be competent and probative and has therefore 
resolved any doubt in favor of the Veteran.  The GAF score of 
42 is entirely consistent with a 70 percent disability 
rating.  As such, no further discussion is needed regarding 
these GAF scores. 

In conclusion, the Board finds that the competent evidence of 
record supports a disability rating of 70 percent, and no 
higher, for a dysthymic disorder.  A schedular rating of 100 
percent is not warranted, however, as the competent and 
probative evidence does not demonstrate total social and 
occupational impairment.  In reaching the above conclusion, 
the benefit of the doubt doctrine was considered.  However, 
this doctrine is not for application as a preponderance of 
the evidence is against this claim.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

In addition to asserting entitlement to a higher disability 
rating for a dysthymic disorder, the Veteran contends that he 
is entitled to a total disability rating based on individual 
unemployability.  As noted above, he has not worked since a 
work-related back injury in 1999/2000.  

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

Initially, the Board observes that the Veteran meets the 
criteria for schedular consideration of TDIU because he in 
receipt of a 70 percent disability rating for a dysthymic 
disorder.  See 38 C.F.R. § 4.16(a).  As discussed below, the 
competent and probative evidence of record demonstrates that 
his service-connected dysthymia renders him unable to secure 
and follow a substantially gainful occupation.  Thus, 
entitlement to TDIU is shown.  

The symptomatology associated with the Veteran's dysthymic 
disorder has been described in some detail above in 
connection with his claim for a higher initial rating.  As 
such, the Board will not belabor the point that the Veteran's 
anxiety and depression evidences difficulty adapting to a 
worklike setting, as such has already been detailed in this 
discussion.  Of particular significance, however, are the 
March 2007 and January 2009 private psychological assessments 
stating that he is not capable of obtaining or maintaining 
employment as a result of his service-connected dysthymia.  
The Board acknowledges that the October 2008 VA examiner 
concluded that the Veteran's dysthymic disorder did not 
prevent employment; however, it refers the reader back to its 
previous discussions as to why the assessments of the private 
psychologist are being found to be at least as probative as 
the October 2008 VA examination report.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993).  Thus, resolving all doubt in 
favor of the Veteran, the medical and lay evidence of record 
indicates that the Veteran's service-connected dysthymia is 
productive of serious symptomatology which can be said to 
preclude employability and TDIU is warranted.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for wedge compression 
deformity at L1 (Scheuermann's kyphosis) with degenerative 
lumbar disc disease is denied.

Entitlement to service connection for spinal stenosis is 
denied.

Entitlement to service connection for a bilateral leg 
disorder (claimed as sharp pains and cramping), to include as 
secondary to Scheuermann's kyphosis, degenerative lumbar disc 
disease, and spinal stenosis, is denied.

Entitlement to service connection for a bilateral foot 
disorder (claimed as numbness and pain), to include as 
secondary to Scheuermann's kyphosis, degenerative lumbar disc 
disease, and spinal stenosis, is denied.

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to Scheuermann's kyphosis, 
degenerative lumbar disc disease, and spinal stenosis, is 
denied.

A 70 percent initial disability rating for a dysthymic 
disorder is granted for the entirety of the appeal.

Entitlement to TDIU is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


